Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Pappalardo on 11/1/2021.

The application has been amended as follows: 


	a catheter tube having a proximal end and a distal end;
	a catheter hub in fluid communication with the catheter tube and having a proximal end, a distal end connected to the proximal end of the catheter tube, and a side port that provides fluid communication to an integrated extension tube;
	an elastomeric septum positioned at least partially inside of the catheter hub;
	an introducer that is movable between a ready for use position and a safe position, the introducer including a needle hub, an introducer needle and a safety feature;
	wherein the introducer needle has a proximal portion connected to the needle hub and a distal end having a bevel extending distally in a sharp distal tip, the introducer needle being disposed, at least in part, within the catheter tube when the introducer needle is in the ready for use position and defining a flash indication space between the catheter tube and the introducer needle, the introducer needle further including a lateral surface that defines a flat relief that is positioned under the distal end of the catheter tube when the introducer is in the ready for use position to provide a flow path into the flash indication space, and a bump on a lateral side of the introducer needle, the bump being disposed proximally to a proximal end of the flat relief;
	wherein the flat relief has a distal end proximal to the bevel; 
	wherein the safety feature is positioned to prevent access to the sharp distal tip of the introducer needle when the introducer is in the safe position; and
	wherein a septum length is defined by a length from a proximal end to a distal end of the septum taken in a direction parallel to the introducer needle and a relief distance is defined from the distal end of the relief to the proximal end of the relief, the relief distance being greater than the septum length.

Claim 2. Cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claim could not be found and was not suggested by the prior art of record.  The subject matter not found is an intravenous catheter assembly comprising a catheter tube, a catheter hub, an elastomeric septum positioned at least partially in the hub, an introducer including a needle hub, an introducer needle, and a safety feature, wherein the introducer needle has a bevel at the distal end, and a lateral surface that defines a flat relief that is positioned under the distal end of the catheter tube when the introducer is in a ready for use position to provide a flow path into a flash indication space between the catheter tube and the introducer needle, an a bump on a later side of the introducer needle, the bump being disposed proximally to a proximal end of the flat relief, wherein the flat relief has a distal end proximal to the bevel, and wherein the septum has a length and the introducer needle has a relief distance, wherein the relief distance is greater than the septum length, in combination with the features of the invention, substantially as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783